      Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 1 of 7. PageID #: 119



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                     :      CASE NO. 3:18CR00387
                                              :
                           Plaintiff,         :
                                              :      JUDGE JAMES G. CARR
   -vs-                                       :
                                              :
STEVEN J. ROBISON,                            :      MOTION TO DISMISS COUNT ONE
                                              :
                           Defendant.         :

          Defendant Steven J. Robison, through counsel, respectfully moves this Court to dismiss

the case against him in the form of Count One of the Indictment, because the government failed to

make a prima facie showing of essential facts that establish a violation of 18 U.S.C. § 922(a)(6).

Specifically, the indictment fails to allege facts that, if proven, would establish that Mr. Robison

knowingly made false and fictitious statements in connection with the acquisition of firearms.

Without such a showing, Count One of the indictment is insufficient and must be dismissed. A

memorandum in support follows.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928

                                              s/ JACQUELINE A. JOHNSON
                                              JACQUELINE A. JOHNSON
                                              First Assistant Federal Public Defender
                                              Ohio Bar: 0025606
                                              CLAIRE R. CAHOON
                                              Attorney at Law
                                              Ohio Bar: 0082335
                                              1660 West Second Street, Suite 750
                                              Cleveland, Ohio 44113
                                              (216) 522-4856 Fax: (216) 522-4421
                                              jacqueline_johnson@fd.org; claire_cahoon@fd.org
       Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 2 of 7. PageID #: 120



                                             MEMORANDUM

I.      Introduction

        In July 2018, Steven Robison was named in one count of a multi-count indictment, in which

the government alleged that he made false and fictitious statements in connection with the

acquisition of fifty Anderson AR-15 lower receivers. (Doc. 7, Indict.). 1 The charges stemmed from

Mr. Robison’s alleged receipt of the lower receivers at co-defendant Richard Rowold’s request.

Specifically, the government alleged Mr. Robison marked “yes” on a questionnaire to indicate he

was the purchaser when Mr. Rowold was the actual purchaser. (Doc. 7, Indict., Page ID 12).

II.     The Case Against Mr. Robison Must Be Dismissed, As the Indictment Is
        Constitutionally and Statutorily Deficient.

        The indictment against Steven Robison is not legally sufficient and must be dismissed, as

it fails to allege any conduct by Mr. Robison that, if proven, would establish a violation of 18

U.S.C. § 922(a)(6). Generally, an indictment is sufficient if its language tracks the statute. United

States v. Horton, 580 F. App’x 380, 383 (6th Cir. 2014) (citing Hamling v. United States, 418 U.S.

87, 117, (1974)). But in order for an indictment to be legally sufficient, it must assert “facts which

in law constitute an offense; and which, if proved, would establish prima facie the defendant’s

commission of that crime.’” United States v. Maney, 226 F.3d 660, 663 (6th Cir. 2000) (citing

United States v. Superior Growers Supply, Inc., 982 F.2d 173, 177 (6th Cir.1992)). Statutory

language “must be accompanied with such a statement of the facts and circumstances as will

inform the accused of the specific offense, coming under the general description, with which he is

charged.” United States v. Landham, 251 F.3d 1072 (6th Cir. 2001) (quoting Hamling v. United




1
 The indictment lists the lower receivers as “AM-15”s. (Doc. 7, Indict.). Reports from ATF refer to them as both
“AR-15” and “AM-15” lower receivers. (Exhibits A-C, ATF Reports, attached). The receipt from Jaqua’s Fine Guns,
provided in discovery, lists them as “AR-15” lower receivers. (Exhibit D, Receipt, attached). The term “AR-15” is
used in this motion, because it is the description provided by the seller.

                                                       2
        Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 3 of 7. PageID #: 121



States, 418 U.S. 87, 117-18 (1974)) (additional citations and quotations omitted). That notice rule

is repeated in Federal Rule of Criminal Procedure 7(c)(1), which states an indictment “must be a

plain, concise, and definite written statement of the essential facts constituting the offense charged.

. .”.

         A.     The Indictment Does Not Allege Sufficient Facts to Establish a Violation of 18
                U.S.C. § 922(a)(6).

          Here, the indictment allegations as to Count One, even if proven, would not establish a

prima facie violation of 18 U.S.C. § 922(a)(6). Under § 922(a)(6), it is unlawful:

                For any person in connection with the acquisition or attempted acquisition
                of any firearm or ammunition from a licensed importer, licensed
                manufacturer, licensed dealer, or licensed collector, knowingly to make any
                false or fictitious oral or written statement. . .intended or likely to deceive
                such importer, manufacturer, dealer, or collector with respect to any fact
                material to the lawfulness of the sale or other disposition of such firearm or
                ammunition. . .

The Sixth Circuit has clarified that to sustain a conviction under § 922(a)(6), “the government

must prove beyond a reasonable doubt that ‘(1) the defendant knowingly made (2) a false or

fictitious oral or written statement that was (3) material to the lawfulness of the sale or disposition

of a firearm, and was (4) intended to deceive or likely to deceive a firearms dealer.’” United States

v. Morales, 687 F.3d 697, 700 (6th Cir. 2012) (quoting United States v. Harvey, 653 F.3d 388, 393

(6th Cir. 2011)).

         1.     The Facts Alleged in the Indictment Do Not Establish Mr. Robison
                Acquired or Attempted to Acquire a Firearm.

         In Count One, the government alleges that Mr. Robison “falsely answered ‘yes’ to the

question of whether he was the actual purchaser of the firearms, when, in fact, Richard L. Rowold

was the actual purchaser. . .” (Doc. 7, Indict., Page ID 12). The firearms alleged in the indictment

are “50 Anderson AM-15 lower receivers”. (Doc. 7, Indict., Page ID 12).



                                                  3
      Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 4 of 7. PageID #: 122



       But an Anderson lower receiver is not a firearm as defined by law. Under 18 U.S.C. §

921(a)(3), the definitional statute for § 922, a firearm means, in pertinent part, “(A) any weapon

(including a starter gun) which will or is designed to or may readily be converted to expel a

projectile by the action of an explosive; (B) the frame or receiver of any such weapon. . .”

(emphasis added). The statute does not define the term “receiver.”

       However, the Code of Federal Regulations’ “firearms and ammunition” subchapter, which

articulates the Bureau of Alcohol, Tobacco, Firearms and Explosives’ (ATF) authority, does

include a definition of “receiver.” That definition relates back to § 921. United States v. Guillen-

Cruz, 853 F.3d 768, 772 (5th Cir. 2017); United States v. Jimenez, 191 F. Supp. 3d 1038, 1040

(N.D. Cal. 2016). See United States v. Black, 739 F.3d 931, 935 (6th Cir. 2014) (recognizing 27

C.F.R. § 479.11 as the definitional statute for firearm offenses in the context of 26 U.S.C. § 5846).

       Under 27 C.F.R. § 479.11, the definition of a frame or receiver is “[t]hat part of a firearm

which provides housing for the hammer, bolt or breechblock and firing mechanism, and which

is usually threaded at its forward portion to receive the barrel.” (emphasis added). In essence, the

definition requires three things: a hammer, a bolt or breechblock, and a firing mechanism. It also

requires that the receiver be threaded at its forward portion to receive the barrel. But an Anderson

AR-15 lower receiver does not satisfy this definition.

       Daniel O’Kelly is a former ATF special agent with extensive experience in firearms and

their mechanics, manufacturing, repair, and operation. (Exhibit E, O’Kelly Resume, attached). Mr.

O’Kelly reviewed the ATF reports and purchase receipt for the lower receivers in this case. (Ex.

F, O’Kelly Report, attached). According to Mr. O’Kelly’s expertise, an AR-15 “does not house

the bolt or breechbolt.” Id. at p. 2. Rather, that part is housed in the upper receiver, which Mr.

Robison is not alleged to have purchased. Id. Mr. O’Kelly explains, “Further, an AR-15 lower



                                                 4
      Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 5 of 7. PageID #: 123



received is not threaded at its forward portion to receive the barrel. To the contrary, it doesn’t

receive the barrel at all.” Id.

        The Northern District of California dismissed a case under § 922(o) and 26 U.S.C. §

5861(d) where the defendant possessed only lower receivers. Jimenez, 191 F. Supp. 3d at 1045.

The Jimenez court found that the defendant did not have sufficient notice that his possession of

lower receivers constituted possession of a firearm, because the lower receivers did not satisfy the

statutory definition of a firearm. Id. 1041, 1045. As a result, the court found the criminal statutes

at issue to be unconstitutionally vague as applied. The court interpreted 27 C.F.R. § 479.11 to

mean “a receiver must have the housing of three elements: hammer, bolt or breechbolt, and firing

mechanism” Id. at 1041.

        Here, an Anderson AR-15 lower receiver only includes two of the four aspects required by

27 C.F.R. § 479.11: a hammer and a firing mechanism. It does not include a bolt or breechbolt,

and it is not threaded at its forward portion. As Mr. O’Kelly explained, “The other two features

are found in the upper receiver, which ATF does not consider to be a firearm.” Id. Because the

lower receivers Mr. Robison is alleged to have received do not meet the definition of a firearm,

they cannot serve as the basis for a conviction under § 922(a)(6) – even if the facts alleged in the

indictment are proven.




                                                 5
       Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 6 of 7. PageID #: 124



III.    Conclusion

        Because the government has not alleged facts that, if proven, would make a facial showing

of criminal conduct in violation of 18 U.S.C. § 922(a)(6), this Court must dismiss the case against

Mr. Robison. In the alternative, if this Court is not prepared to grant relief on this Motion, a hearing

should be held.



                                                Respectfully submitted,

                                                STEPHEN C. NEWMAN
                                                Federal Public Defender
                                                Ohio Bar: 0051928

                                                s/ JACQUELINE A. JOHNSON
                                                JACQUELINE A. JOHNSON
                                                First Assistant Federal Public Defender
                                                Ohio Bar: 0025606
                                                CLAIRE R. CAHOON
                                                Attorney at Law
                                                Ohio Bar: 0082335
                                                1660 West Second Street, Suite 750
                                                Cleveland, Ohio 44113
                                                (216) 522-4856 Fax: (216) 522-4421
                                                jacqueline_johnson@fd.org; claire_cahoon@fd.org




                                                   6
      Case: 3:18-cr-00387-JGC Doc #: 39 Filed: 03/04/19 7 of 7. PageID #: 125



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.

                                               s/ JACQUELINE A. JOHNSON
                                               First Assistant
                                               Federal Public Defender




                                                  7
